TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00555-CR
NO. 03-08-00441-CR


Anthony Jerome Scotts, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
NO. D-1-DC-06-206246, HONORABLE CHARLES F. BAIRD, JUDGE PRESIDING


O R D E R

		Anthony Jerome Scotts appeals from his conviction for possession of more than one
gram of cocaine.  His previous appeal was dismissed for want of jurisdiction because his notice of
appeal was untimely filed.  Scotts v. State, No. 03-07-00555-CR (Tex. App.--Austin Oct. 11, 2007, 
no pet.).  Thereafter, the Texas Court of Criminal Appeals granted appellant's application to
pursue an out-of-time appeal.  Ex parte Scotts, No. AP-75,927 (Tex. Crim. App. June 4, 2008).  He
filed a new notice of appeal arising from the same trial court cause underlying appellate
cause number 03-07-00555-CR, thereby initiating appellate cause number 03-08-00441-CR.
		The court reporter in the underlying cause has requested that this Court's clerk
transfer the reporter's record filed appellate cause number 03-07-00555-CR to appellate cause
number 03-08-00441-CR.  We approve this request.
		The reporter's record filed in appellate cause number 03-07-00555-CR will be
transferred to appellate cause number 03-08-00441-CR.
		Ordered November 21, 2008.

  
						G. Alan Waldrop, Justice
Before Justices Patterson, Waldrop and Henson
Do Not Publish